



Exhibit 10.2
L3HARRIS TECHNOLOGIES, INC.
2015 EQUITY INCENTIVE PLAN
(Amended and Restated Effective as of August 28, 2020)




1. Purpose of the Plan. The purpose of the L3Harris Technologies, Inc. 2015
Equity Incentive Plan is to promote the long-term growth and performance of the
Company and thereby increase shareholder value by enabling grants of long-term
incentive awards to officers, employees and directors. The Plan is intended to:
(i) further align the interests of officers, employees and directors with those
of the shareholders by providing incentive compensation opportunities which may
be tied to the performance of the Common Stock and by encouraging Common Stock
ownership by officers, employees, and directors; and (ii) assist in attracting,
retaining and motivating selected individuals.


2. Definitions. Wherever the following capitalized terms are used in the Plan,
they shall have the meanings specified below:


“Affiliate” means any entity that directly or indirectly controls, is controlled
by, or is under common control with, the Company, as determined by the Board
Committee.


“Award” means a Cash-Based Unit, Deferred Unit, Option, Performance Share,
Performance Unit, Restricted Share, Restricted Unit, Stock Appreciation Right,
or other Share-Based Award granted under the Plan.


“Award Agreement” means any written or electronic agreement or other
certificate, instrument, notice or document setting forth the terms and
conditions of an Award granted to a Participant and includes any Cash-Based Unit
Award Agreement, Deferred Unit Award Agreement, Option Agreement, Performance
Share Award Agreement, Performance Unit Award Agreement, Restricted Share Award
Agreement, Restricted Unit Award Agreement, and Stock Appreciation Right
Agreement. The Board Committee may, but need not, require an Award Agreement to
be signed or acknowledged by a Participant as a precondition to receiving or
retaining an Award.


“Board” means the Board of Directors of the Company.


“Board Committee” means a committee of the Board designated by the Board to
administer the Plan which shall be comprised solely of three or more Independent
Directors, and which initially shall be the Compensation Committee of the Board.


“Cash-Based Unit” means an award denominated in units, granted pursuant to
Section 5.1, where each unit is equal in value to $1.00 or such other value as
is determined by the Board Committee.


“Cash-Based Unit Award Agreement” shall have the meaning set forth in Section
5.1.


“Cause” means, unless otherwise defined in an Award Agreement with respect to
any Participant, either: (i) if such Participant is a party to an employment
agreement with the Company
        1

--------------------------------------------------------------------------------





or any Subsidiary or Affiliate (other than an executive change in control
severance agreement) and such agreement defines “cause,” the definition
contained therein; or (ii) if no such agreement exists, or if such agreement
does not define “cause”: (A) a substantial and continuing failure or refusal by
such Participant to perform the material duties of his or her position, or to
perform specific directives from such Participant’s supervisor that are
consistent with such Participant’s position (other than a failure resulting from
such Participant’s disability); (B) any conduct that results in or is reasonably
likely to result in harm to the reputation or business of the Company or any
Subsidiary or Affiliate; (C) deliberate, willful or gross negligence or
misconduct with respect to the Company or any Subsidiary or Affiliate; (D) any
act of fraud, dishonesty, embezzlement, theft or unethical business conduct by
such Participant in connection with his or her duties or such Participant’s
admission or conviction of, or plea of nolo contendere with respect to, a felony
or any crime involving moral turpitude, fraud, dishonesty, embezzlement, theft
or misrepresentation; or (E) willful violation by such Participant of a material
policy that is generally applicable to all or similarly situated employees of
the Company, a Subsidiary or an Affiliate, including the Company’s Code of
Conduct. Determination of whether Cause exists shall be made by the Board
Committee or by the Company’s management in its sole discretion.


“Change in Control” shall have the meaning set forth in Section 11.1.


“Code” means the Internal Revenue Code of 1986, as amended.


“Common Stock” means the common stock of the Company, $1.00 par value per share,
or such other class of shares or securities as to which the Plan may be
applicable pursuant to Section 3.2.


“Company” means L3Harris Technologies, Inc., a Delaware corporation (and
formerly named Harris Corporation), or any successor thereto.


“Deferred Unit” means an award denominated in units, granted pursuant to Section
10.1, where each unit is equal in value to one Share.


“Deferred Units Account” means a bookkeeping account in the name of a
Non-Employee Director established pursuant to Section 10.1 to which Deferred
Units are credited.


“Deferred Unit Award Agreement” shall have the meaning set forth in Section
10.1.


“Director” means a member of the Board.


        “Dividend Equivalents” means, on any record date, the amount of cash or
other distributions (but excluding any distributions of Common Stock) equal in
value to the dividends or distribution payable on Shares as declared by the
Board with respect to such dividend or distribution payment date.


“Employee” means any individual who is treated as an employee of the Company,
any Subsidiary or any Affiliate in the personnel records of the Company or its
Subsidiaries or Affiliates for the relevant period (including any officers or
Executive Officers), but shall exclude individuals who are classified by the
Company, any Subsidiary or any Affiliate as (i) leased or
        2

--------------------------------------------------------------------------------





otherwise employed by a third party; (ii) independent contractors; or (iii)
intermittent or temporary, in each case even if any such classification is
changed retroactively as a result of an audit, litigation, or otherwise.
Notwithstanding the foregoing, for purposes of Awards made pursuant to Section
12(b), the term “Employee” shall also include any person who provides services
to the Company, any Subsidiary or any Affiliate that are equivalent to those
typically provided by an employee.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Executive Officer” means any Participant the Board has designated as an
executive officer of the Company for purposes of reporting under Section 16 of
the Exchange Act.


“Fair Market Value” means, as of any particular date, the fair market value of a
Share on such date as determined by the Board Committee in accordance with
Section 409A. Unless otherwise determined by the Board Committee, the fair
market value of a Share shall be the closing price per Share as reported on the
New York Stock Exchange consolidated transaction reporting system on the
applicable date or, if no such closing price is available on such date, on the
preceding day upon which such closing price is available.


“Full-Value Awards” means Awards that result in the Company transferring the
full value of any underlying Share granted pursuant to an Award. Full-Value
Awards will include all Cash-Based Units, Deferred Units, Performance Shares,
Performance Units, Restricted Shares, Restricted Units, and all other
Share-Based Awards, but will not include Options or SARs.


“Grant Date” means the date on which the grant of an Award is made by the Board
Committee, or such later date as the Board Committee may specify to be the
effective date of an Award.


“Incentive Stock Option” means an Option intended to qualify as an “incentive
stock option” within the meaning of Section 422 of the Code.


“Independent Director” means a Director who is not an Employee and who is
intended to qualify as (i) a “non-employee director” under Rule 16b-3(b)(3)
under the Exchange Act and (ii) an “independent director” under the rules and
listing standards adopted by the New York Stock Exchange or any other exchange
upon which the Common Stock is listed for trading.


“Non-Employee Director” means a Director who is not an Employee.


“Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.


“Option” means an option to purchase Shares granted pursuant to Section 7.1.
Options granted under the Plan may be Incentive Stock Options or Non-Qualified
Stock Options.


“Option Agreement” shall have the meaning set forth in Section 7.1.


“Option Price” means the purchase price of each Share underlying an Option.


        3

--------------------------------------------------------------------------------





“Participant” means any Employee or Non-Employee Director holding an outstanding
Award.


        “Performance Objectives” means the performance objectives established
pursuant to the Plan for Participants who have received Awards that are subject
to the achievement of performance objectives. Performance Objectives may be
described in terms of Company-wide objectives or objectives that are related to
the performance of the individual Participant or the Subsidiary, Affiliate,
segment, division, business unit, department, geography or function with the
Company in which the Participant is employed or any combination of the
foregoing. Performance Objectives may be measured on an absolute or relative
basis (for example, relative to a group of peer companies or a financial market
index). Performance Objectives may be based on one or more, or a combination, of
any performance criteria, including without limitation, any of the following:
return on equity; diluted earnings per share; earnings per share growth; total
earnings; earnings growth; return on capital; return on invested capital; return
on assets; return on sales; earnings before interest and taxes; earnings before
interest, taxes, depreciation and amortization; revenue; revenue growth;
expenses; gross margin; return on investment; increase in the fair market value
of shares; share price (including, but not limited to, growth measures and total
shareholder return); operating profit; net earnings; profit margin; new product
introduction; business efficiency measures; sustainability, including energy or
materials utilization; cash flow (including, but not limited to, operating cash
flow and free cash flow); inventory turns; financial return ratios; market
share; earnings measures/ratios; economic value added; working capital metrics
or other balance sheet measurements (such as receivable turnover); internal rate
of return; customer satisfaction surveys; synergies and run-rate synergies;
operating ratios; borrowing levels, leverage ratios or credit ratings;
acquisitions or divestitures; recapitalizations; overhead or expense containment
or reduction; productivity; or any other types or categories of Performance
Objective as the Board Committee shall determine, including categories involving
individual performance and subjective targets. Performance Objectives may be
applied on a pre- or post-tax basis. The Board Committee shall strive to
establish in writing the Performance Objectives and any related formula or
matrix not later than ninety (90) calendar days after the beginning of the
Performance Period.


“Performance Period” means the period of time (not less than one year)
established by the Board Committee for achievement of Performance Objectives
under Section 5.1.


“Performance Share” means an award granted pursuant to Section 5.1 of actual
Shares issued to a Participant that is evidenced by book-entry registration or a
certificate in the name of the Participant and to be settled in Shares.


“Performance Share Award Agreement” shall have the meaning set forth in Section
5.1.


“Performance Unit” means an award, denominated in units, granted pursuant to
Section 5.1, where each unit is equal in value to one Share.


“Performance Unit Award Agreement” shall have the meaning set forth in Section
5.1.


“Permitted Transferees” shall have the meaning set forth in Section 13.5.


        4

--------------------------------------------------------------------------------





“Plan” means this L3Harris Technologies, Inc. 2015 Equity Incentive Plan, as
amended from time to time.


“Plan Effective Date” shall have the meaning set forth in Section 13.17(a).


“Predecessor Plan” means the Harris Corporation 2005 Equity Incentive Plan, as
in effect on the Plan Effective Date.


“Restricted Share” means an award granted pursuant to Section 6.1 of actual
Shares issued to a Participant that is evidenced by book-entry registration or a
certificate in the name of the Participant and to be settled in Shares.


“Restricted Share Award Agreement” shall have the meaning set forth in Section
6.1.


“Restricted Unit” means an award, denominated in units, granted pursuant to
Section 6.1, where each unit is equal in value to one Share.


“Restricted Unit Award Agreement” shall have the meaning set forth in Section
6.1.


“Restriction Period” means the period of time specified in an Award Agreement
during which certain restrictions as to vesting and as to the sale, transfer,
assignment, pledge, encumbrance or other disposition of Restricted Share or
Restricted Units awarded under the Plan remain in effect under Section 6.1. If
the Restriction Period will lapse by the passage of time, each such grant or
sale of Restricted Shares or Restricted Units will be subject to a Restriction
Period of not less than one year, as determined by the Board Committee at the
Grant Date, but to the extent permitted by Section 409A, such Restriction Period
may be modified or lapse earlier in the event of a Change in Control or on the
death, disability, retirement or termination of employment of a Participant.


“Section 409A” means Section 409A of the Code and the regulations promulgated
thereunder, as amended.


“Share-Based Award” means any award granted under Section 9.


“Share Change” shall have the meaning set forth in Section 3.2.


“Shares” means shares of Common Stock, subject to adjustments made under Section
3.2 or by operation of law.


“Stock Appreciation Right” or “SAR” means the right to receive a cash payment
and/or Shares from the Company equal in value to the excess of the Fair Market
Value of a stated number of Shares at the exercise date over a fixed price for
such Shares, which right is granted pursuant to Section 8.1.


“Stock Appreciation Right Agreement” shall have the meaning set forth in Section
8.1.


        5

--------------------------------------------------------------------------------





“Subsidiary” means any entity of which the Company owns or controls, either
directly or indirectly, 50% or more of the outstanding shares of stock normally
entitled to vote for the election of directors or of comparable equity
participation and voting power; provided that in the case of an Incentive Stock
Option, “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing as defined in Section 424(f) of the Code.


“Substitute Awards” means Awards granted in assumption of, or in substitution or
exchange for, outstanding awards previously granted by an entity acquired by the
Company or with which the Company combines. Any such assumption, substitution or
exchange shall occur in compliance with the requirements of Section 409A (to the
extent applicable thereto), including without limitation, with respect to
Options and SARs, the requirements of Treasury Regulation §1.409A-1(b)(5)(v)(D).


3. Shares Subject to Plan.


3.1 Shares Available for Awards.


        (a) Maximum Share Limitations. Subject to adjustment as provided in
Section 3.2, the maximum aggregate number of Shares that may be issued or
delivered under the Plan shall not exceed the sum of (i) Twenty-Five Million
(25,000,000) Shares and (ii) the number of Shares available for grant under the
Predecessor Plan as of the Plan Effective Date. Any Shares underlying Full-Value
Awards that are issued or delivered under the Plan shall be counted against the
Share limit set forth in the prior sentence as 4.6 Shares for every one Share
subject to such Full-Value Award. To the extent that a Share that was subject to
an Award that counted as 4.6 Shares against the Plan reserve pursuant to the
preceding sentence becomes again available for grant under the Plan as set forth
in Section 3.1(b), the Plan reserve shall be credited with 4.6 Shares. Subject
to adjustment pursuant to Section 3.2, no more than Seven Million (7,000,000)
Shares shall be available for issuance pursuant to Incentive Stock Options under
the Plan. Subject to adjustment pursuant to Section 3.2, no more than One
Million Two Hundred Fifty Thousand (1,250,000) Shares may be issued or delivered
as Share-Based Awards under Section 9 and no more than One Million (1,000,000)
Shares may be issued or delivered to Non-Employee Directors under Section 10.
Shares to be issued or delivered pursuant to the Plan may be authorized and
unissued Shares, treasury Shares, or any combination thereof.


(b) Forfeitures, Terminations and Cash-Outs. In addition to the
Shares authorized in Section 3.1(a), to the extent any Shares under the
Predecessor Plan are forfeited, or any award under the Predecessor Plan
otherwise terminates without the issuance of some or all of the Shares
underlying the award to a participant or if any option or stock appreciation
right under the Predecessor Plan terminates without having been exercised in
full, the Shares underlying such award, to the extent of any such forfeiture or
termination, shall be available for future grant under the Plan and credited
toward the Plan limit. Further, for the avoidance of doubt, to the extent any
Cash-Based Units, Deferred Units, Performance Shares, Performance Units,
Restricted Shares, Restricted Units or Share-Based Awards subject to an Award
hereunder are forfeited, or any such Award otherwise terminates without the
issuance or delivery of some or all of the Shares underlying the Award to a
Participant, or if any Option or SAR terminates without having been exercised in
full, the Shares underlying such Award, to the extent of any such forfeiture or
termination, shall again be available for grant under the Plan. If the benefit
provided
        6

--------------------------------------------------------------------------------





by any Award granted under the Plan is (or can only be) paid in cash, any Shares
that were (or are) covered by that Award shall again be available for grant
under the Plan.


(c) Limitations on Reissuance of Shares. Shares that are tendered, whether by
physical delivery or by attestation, to the Company by a Participant, or
withheld by the Company, in each case as full or partial payment of the exercise
or purchase price of any Award or in payment of any applicable withholding for
Federal, state, city, local, or foreign taxes incurred in connection with the
exercise or earning of any Award under the Plan or under the Predecessor Plan
will not become available for future grants under the Plan. With respect to
Stock Appreciation Rights, when a Stock Appreciation Right is exercised and
settled in Shares, all the Shares subject to such Stock Appreciation Right shall
be counted against the Shares available for issuance under the Plan as one Share
for every one Share subject thereto, regardless of the number of Shares used to
settle the SAR upon exercise. In addition, Shares repurchased by the Company on
the open market with the proceeds from exercises of Options shall not increase
the number of Shares that may be issued or delivered under the Plan.


(d) Individual Participant Limitations. The maximum number of Shares with
respect to which Options and Stock Appreciation Rights may be granted to any one
Participant during any fiscal year shall be One Million (1,000,000) Shares in
the aggregate, subject to adjustment pursuant to Section 3.2. The initial
targeted number of Shares subject to Awards that are Performance Shares,
Performance Units or other Full-Value Awards (that are subject to Performance
Objectives) granted to any one Participant during any fiscal year shall not
exceed Five Hundred Thousand (500,000) Shares in the aggregate, and in no event
shall the number of Shares ultimately issued to a Participant pursuant to such
Awards that are Performance Shares, Performance Units or other Full-Value Awards
(that are subject to Performance Objectives) exceed 200% of the initial targeted
number of Shares, subject to adjustment pursuant to Section 3.2. In no event
will any Participant in any fiscal year receive Awards of Cash-Based Units
having an aggregate maximum value as of their respective Grant Dates in excess
of $6,000,000; provided, however, that each of the per person limits set forth
in this Section 3.1(d) shall be multiplied by two for Awards granted to a
Participant in the fiscal year in which such Participant’s employment with the
Company commences.


(e) Substitute Awards. Shares or Awards issued by the Company through the
assumption or substitution of outstanding grants from a corporation or entity
acquired by or combined with the Company shall not reduce the Shares available
for Awards under the Plan.


3.2 Adjustments.


(a) Adjustment to Common Stock. In the event of a stock dividend, stock split,
reverse stock split, share combination or similar events, altering the value of
a Share, or the number of Shares outstanding (each, a “Share Change”), the
maximum aggregate number of Shares that may be issued and delivered under the
Plan, the maximum Award limitations set forth in the Plan, the number of Shares
subject to outstanding Awards and the exercise price, base price, purchase price
or Option Price and other relevant provisions of the Plan and outstanding Awards
shall be proportionately and automatically adjusted as necessary to reflect the
Share Change and to preserve the value of the Awards. Such adjustment shall be
made by the Board Committee or the Board, whose determination in that respect
shall be final, binding and conclusive. Any adjustment
        7

--------------------------------------------------------------------------------





pursuant to this Section 3.2(a) shall be made in compliance with the
requirements of Section 409A (to the extent applicable thereto), including
without limitation, with respect to Options and SARs, the requirements of
Treasury Regulation §1.409A-1(b)(5)(v)(D).


(b) Reorganizations, Mergers, Etc. Subject to Section 12, the maximum aggregate
number of Shares that may be issued and delivered under the Plan, the maximum
Award limitations set forth in the Plan, the number of Shares subject to
outstanding Awards and the exercise price, base price, purchase price or Option
Price and other relevant provisions of the Plan and outstanding Awards shall be
adjusted by the Board Committee or the Board, in its discretion, to reflect a
change in the capitalization of the Company, including but not limited to, a
recapitalization, repurchase, rights offering, reorganization, merger,
consolidation, combination, exchange of shares, split-off, spin-off, spin-out,
extraordinary cash dividend, or other distribution of assets to shareholders or
other similar corporate transaction or event. To the extent deemed equitable and
appropriate by the Board, subject to any required action by shareholders, in any
merger, consolidation or reorganization, liquidation, or dissolution, any Award
shall pertain to the securities or other property which a holder of the number
of Shares subject to the Award would have been entitled to receive in connection
with such event. Moreover, in the event of any such transaction or event, the
Board, in its discretion, may provide in substitution for any or all outstanding
Awards under the Plan such alternative consideration (including cash), if any,
as it, in good faith, may determine to be equitable in the circumstances and may
require in connection therewith the surrender of all Awards so replaced. Any
adjustment or substitution pursuant to this Section 3.2(b) shall be made in
compliance with the requirements of Section 409A (to the extent applicable
thereto), including without limitation, with respect to Options and SARs, the
requirements of Treasury Regulation §1.409A-1(b)(5)(v)(D).


4. Administration of Plan; Eligibility.


4.1 Administration by the Board and Board Committee.


        (a) Powers of Board Committee; Discretion. The Plan shall be
administered by
the Board Committee. Subject to the terms of the Plan, the Board Committee shall
have such powers and authority as may be necessary or appropriate for the Board
Committee to carry out its functions as described in the Plan. The Board
Committee shall have the authority in its discretion to determine: (i) which
individuals shall receive Awards, (ii) the types of Awards to be made under the
Plan, (iii) the number of Shares underlying Awards or amount of cash, in the
case of Cash-Based Units, (iv) the other terms and conditions of such Awards,
including the Option Price, exercise, base or purchase price of an Award (if
any), the time or times at which an Award will become vested, exercisable or
payable, and the Performance Objectives, targets and weightings applicable to an
Award, and (v) whether the Performance Objectives have been achieved.
Determinations by the Board Committee under the Plan, including, without
limitation, determinations of the Participants, the form, amount, and timing of
Awards, and the terms and provisions of Awards and the Award Agreements
evidencing Awards, need not be uniform and may be made selectively among
Participants and individuals who receive or are eligible to receive Awards. The
Board Committee shall have the full power, discretion and authority, consistent
with the terms of the Plan, to interpret the Plan and the Award Agreements, to
establish, amend, suspend and rescind any rules and regulations relating to the
Plan, to prescribe the form of any Award Agreement or instrument executed in
connection herewith, and to make all other
        8

--------------------------------------------------------------------------------





determinations that it deems necessary or advisable for the administration of
the Plan. The Board Committee may impose conditions with respect to an Award,
such as limiting solicitation of employees or former employees or limiting
competitive employment or other activities. The Board Committee may correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award or Award Agreement in the manner and to the extent it shall deem desirable
to carry it into effect. All such interpretations, rules, regulations,
determinations and corrections shall be final, conclusive and binding on all
persons (including the Company and Participants) and for all purposes.
Notwithstanding anything in the Plan to the contrary, the Board Committee
designated by the Board to administer the Plan may be different for purposes of
administering Awards made to Employees and Awards made to Non-Employee
Directors.


(b) Board Authority. If the Board Committee does not exist, or for any other
reason determined by the Board, the Board may take any action under the Plan
that would otherwise be the responsibility of the Board Committee, subject to
applicable law or the listing requirements of the New York Stock Exchange or any
other exchange upon which the Common Stock is listed for trading.


         (c) Delegation. The Board Committee shall have the right, from time to
time, to delegate to one or more officers of the Company the authority of the
Board Committee to grant and determine the terms and conditions of Awards
granted under the Plan, subject to the requirements of Section 157(c) of the
Delaware General Corporation Law (or any successor provision) and such other
limitations as the Board Committee shall determine. The Board Committee may
also, either concurrently or otherwise, delegate all or any portion of such
authority to a committee of the Board consisting of or including any one or more
Directors who also serve as officers of the Company. In no event shall any such
delegation of authority be permitted (i) with respect to Awards to any Director
or Executive Officer (or any other Participant subject to reporting under
Section 16 of the Exchange Act) or (ii) to any person with respect to any Award
granted to the person to whom such authority is delegated (other than in the
case of one or more Non-Employee Directors being delegated authority with
respect to Awards with the same terms and conditions granted to all Non-Employee
Directors). The Board Committee shall also be permitted to delegate, to any
appropriate officer or employee of the Company, responsibility for performing
certain ministerial functions under the Plan. In the event that the Board
Committee’s authority is delegated to officers or employees in accordance with
the foregoing, all references in the Plan relating to the Board Committee shall
be interpreted in a manner consistent with the foregoing by treating any such
reference as a reference to such officer or employee for such purpose. Any
action undertaken in accordance with the Board Committee’s delegation of
authority hereunder shall have the same force and effect as if such action was
undertaken directly by the Board Committee and shall be deemed for all purposes
of the Plan to have been taken by the Board Committee.


(d) Limitation on Liability. No member of the Board or Board Committee nor any
officer or employee delegated authority by the Board Committee pursuant to
Section 4.1(c), shall be liable for any action or determination made in good
faith by the Board, the Board Committee or such officer or employee with respect
to the Plan or any Award.


4.2 Eligibility. All Employees and Non-Employee Directors are eligible to be
designated by the Board Committee to receive Awards and become Participants
under the Plan,
        9

--------------------------------------------------------------------------------





including, if and to the extent the Board Committee, in its sole discretion,
shall determine, during any periods during which a Participant is on a leave of
absence; provided, however, that only Non-Employee Directors are eligible to
receive Deferred Units under Section 10 and, if Section 10 is effective, all
Non-Employee Directors are eligible to receive such Deferred Units without
regard to whether the Board Committee has designated a Non-Employee Director as
eligible to receive Deferred Units; and provided further, that an employee of an
Affiliate shall be designated by the Board Committee as a recipient of an Option
or SAR only if Common Stock qualifies, with respect to such recipient, as
“service recipient stock” within the meaning set forth in Section 409A. Except
as provided otherwise in an Award Agreement, for purposes of this Plan,
references to employment by the Company shall also mean employment by a
Subsidiary or an Affiliate and references to employment shall include service as
a Non-Employee Director. In selecting Employees and Non-Employee Directors to be
Participants and in determining the type, amount and terms and conditions of
Awards to be granted under the Plan, the Board Committee shall consider any and
all factors that it deems relevant or appropriate.


5. Awards of Performance Shares, Performance Units and Cash-Based Units.


5.1 Awards. Awards of Performance Shares, Performance Units and Cash-Based Units
may be granted, from time to time, to such Employees and Non-Employee Directors
as may be selected by the Board Committee. Except as provided in Section 11 or
as otherwise provided or determined by the Board Committee, the release of
Performance Shares or the payment or settlement of Performance Units or
Cash-Based Units, as applicable, to the Participant granted the applicable
Awards shall be contingent on (i) the degree of attainment of the applicable
Performance Objectives during the Performance Period as shall be determined by
the Board Committee, (ii) the expiration of the Performance Period, and (iii)
such other terms and conditions as set forth in the applicable Award Agreement.
Each Award under this Section 5.1 of Performance Shares shall be evidenced by an
Award Agreement (“Performance Share Award Agreement”), each Award under this
Section 5.1 of Performance Units shall be evidenced by an Award Agreement
(“Performance Unit Award Agreement”), and each Award under this Section 5.1 of
Cash-Based Units shall be evidenced by an Award Agreement (“Cash-Based Unit
Award Agreement”), which shall specify or confirm the applicable Performance
Objectives, the Performance Period, forfeiture conditions and such other terms
and conditions as the Board Committee shall determine. The Board Committee may
determine performance levels pursuant to which the number of Performance Shares,
Performance Units, or Cash-Based Units earned may be less than, equal to, or
greater than, the number of Performance Shares, Performance Units, or Cash-Based
Units awarded based on the Performance Objectives stated in the Award.


5.2 Payouts.


(a) Performance Shares. An Award of Performance Shares that has been earned
shall immediately become nonforfeitable and the Shares underlying such Award of
Performance Shares shall be released by the Company to the Participant without
restrictions on transfer. The Shares released by the Company hereunder may, at
the Company’s option, be either (i) evidenced by a certificate registered in the
name of the Participant or his or her designee; or (ii) credited to a book-entry
account for the benefit of the Participant maintained by the Company’s stock
transfer agent or its designee.


        10

--------------------------------------------------------------------------------





(b) Performance Units and Cash-Based Units. An Award of Performance Units or
Cash-Based Units shall become payable to a Participant at the time or times
determined by the Board Committee and set forth in the Performance Unit Award
Agreement or the Cash-Based Unit Award Agreement, as the case may be. Payouts in
respect of an Award of Performance Units or Cash-Based Units may be made, at the
discretion of the Board Committee, in Shares or in cash, or in a combination
thereof. Any cash payout in respect of an Award of Performance Units shall be
made based on the Fair Market Value of the Common Stock, determined on such date
or over such time period as determined by the Board Committee. Any payout in
Shares in respect of an Award of Cash-Based Units shall be made based on the
Fair Market Value of the Common Stock, determined on such date or over such time
period as determined by the Board Committee.




5.3 Rights as Shareholders.


        (a) Performance Shares - Voting. Subject to the provisions of the
applicable Performance Share Award Agreement and unless otherwise provided or
determined by the Board Committee, during the Performance Period, Participants
may exercise full voting rights with respect to Shares underlying Awards of
Performance Shares granted under Section 5.1 hereof.


        (b) Performance Units and Cash-Based Units. Subject to the provisions of
the applicable Performance Unit Award Agreement or Cash-Based Unit Award
Agreement and unless otherwise provided or determined by the Board Committee,
Participants shall not have any rights as a shareholder with respect to Shares
underlying Awards of Performance Units or Cash-Based Units until such time, if
any, as any underlying Shares are actually issued to the Participant, which may,
at the option of the Company be either (i) evidenced by delivery of a
certificate registered in the name of the Participant or his or her designee; or
(ii) credited to a book-entry account for the benefit of the Participant
maintained by the Company’s stock transfer agent or its designee.


         (c) Dividend Equivalents. No dividends or Dividend Equivalents shall be
paid on outstanding unvested or unearned Performance Shares or Performance
Units. However, the Board Committee may specify that Performance Shares or
Performance Units will accrue Dividend Equivalents in an amount equal to the
cash dividends or other distribution, if any, which are paid with respect to
issued and outstanding Shares during the Performance Period. If Dividend
Equivalents are to accrue in respect of Performance Shares or Performance Units,
the Dividend Equivalents will, as determined by the Board Committee, be paid in
cash or Shares at the time of release of such Performance Shares and at the time
of payout of such Performance Units. Dividend Equivalents will, in such case, be
paid with respect to all Performance Shares that have vested and been released
or Performance Units that are paid out. No Dividend Equivalents will be paid on
Performance Shares or Performance Units that are forfeited or cancelled. The
Board Committee may also specify that Dividend Equivalents will be deemed to be
reinvested in Common Stock. Dividend Equivalents which are deemed reinvested in
Common Stock will be converted into additional Performance Shares or Performance
Units and release and payout of the Performance Shares or Performance Units
shall include the value of such additional Performance Shares or Performance
Units. No interest shall be paid on a Dividend Equivalent or any part thereof.


        11

--------------------------------------------------------------------------------





5.4 Termination of Employment or Service. If a Participant ceases to be an
Employee or a Non-Employee Director, the number of Performance Shares or
Performance Units (and in each case, accrued Dividend Equivalents thereon), if
any, to which the Participant shall be entitled, and the number of Cash-Based
Units, if any, to which the Participant shall be entitled, shall be determined
in accordance with the applicable Award Agreement; provided, however, that in
the case of an involuntary termination for Cause, any outstanding Awards of
Performance Shares or Performance Units or Cash-Based Units shall be forfeited
and cancelled. All remaining Performance Shares, Performance Units or Cash-Based
Units as to which the Participant may not be entitled, as well as any accrued
Dividend Equivalents on such Performance Shares or Performance Units, shall be
forfeited, subject to such exceptions, if any, authorized by the Board
Committee.




5.5 Transfer of Employment. If a Participant transfers employment from one
business unit of the Company or any of its Subsidiaries or Affiliates to another
business unit during a Performance Period, such Participant shall be eligible to
receive such number of Performance Shares, Performance Units or Cash-Based
Units, as well as any accrued Dividend Equivalents, as the Board Committee may
determine based upon such factors as the Board Committee in its sole discretion
may deem appropriate.


5.6 Minimum Vesting Period. Except as otherwise provided in the Plan or the
applicable Award Agreement, it shall be a condition to the release to a
Participant of Performance Shares or the payment or settlement of Performance
Units or Cash-Based Units that the Participant shall have been employed by the
Company, a Subsidiary or Affiliate through the expiration of the first fiscal
year of the applicable Performance Period.


6. Awards of Restricted Shares and Restricted Units.


6.1 Awards. Awards of Restricted Shares and Restricted Units, subject to such
Restriction Period and such other restrictions as to vesting and otherwise as
the Board Committee shall determine, may be granted, from time to time, to such
Employees and Non-Employee Directors as may be selected by the Board Committee.
In addition to the provisions of Section 11 applicable to a Change in Control,
to the extent permitted by Section 409A, the Board Committee may, in its sole
discretion at the time of the grant of the Award of Restricted Shares or
Restricted Units or at any time thereafter, provide for the early vesting of
such Award prior to the expiration of the Restriction Period. Each Award under
this Section 6.1 of Restricted Shares shall be evidenced by an Award Agreement
(“Restricted Share Award Agreement”), and each Award under this Section 6.1 of
Restricted Units shall be evidenced by an Award Agreement (“Restricted Unit
Award Agreement”), which shall specify the vesting schedule, any rights of
acceleration, any forfeiture conditions, and such other terms and conditions as
the Board Committee shall determine.




        12

--------------------------------------------------------------------------------





6.2 Payouts.


        (a) Restricted Shares. Upon expiration of the Restriction Period and
satisfaction
of any other terms or conditions and as set forth in the Restricted Share Award
Agreement, an Award of Restricted Shares shall immediately become nonforfeitable
and the Shares underlying such Award of Restricted Shares shall be released by
the Company to the Participant without restrictions on transfer. The Shares
released by the Company hereunder may at the Company’s option be either (i)
evidenced by a certificate registered in the name of the Participant or his or
her designee; or (ii) credited to a book-entry account for the benefit of the
Participant maintained by the Company’s stock transfer agent or its designee.


        (b) Restricted Units. An Award of Restricted Units shall become payable
to
a Participant at the time or times determined by the Board Committee and set
forth in the Restricted Unit Award Agreement. Payouts in respect of Awards of
Restricted Units may be made, at the discretion of the Board Committee, in
Shares or in cash, or in a combination thereof. Any cash payout in respect of an
Award of Restricted Units shall be made based on the Fair Market Value of the
Common Stock, determined on such date or over such time period as determined by
the Board Committee.




6.3 Rights as Shareholders.


        (a) Restricted Shares. Subject to the provisions of the applicable
Restricted Share Award Agreement and unless otherwise provided or determined by
the Board Committee, during the Restriction Period, Participants may exercise
full voting rights with respect to all Shares underlying Awards of Restricted
Shares granted under Section 6.1 hereof.


(b) Restricted Units. Subject to the provisions of the applicable Restricted
Unit Award Agreement and unless otherwise provided or determined by the Board
Committee, Participants shall not have any rights as a shareholder with respect
to Shares underlying Awards of Restricted Units until such time, if any, as the
underlying Shares are actually issued to the Participant, which may, at the
option of the Company be either (i) evidenced by delivery of a certificate
registered in the name of the Participant or his or her designee; or (ii)
credited to a book-entry account for the benefit of the Participant maintained
by the Company’s stock transfer agent or its designee.


(c) Dividend Equivalents. No dividends or Dividend Equivalents shall be paid on
outstanding unvested or unearned Restricted Shares or Restricted Units. However,
the Board Committee may specify that Restricted Shares or Restricted Units will
accrue Dividend Equivalents in an amount equal to the cash dividends or other
distribution, if any, which are paid with respect to issued and outstanding
Shares during the Restriction Period. If Dividend Equivalents are to accrue in
respect of Restricted Shares or Restricted Units, the Dividend Equivalents will,
as determined by the Board Committee, be paid in cash or Shares at the time of
release of such Restricted Shares and at the time of payout of such Restricted
Units. Dividend Equivalents will, in such case, be paid with respect to all
Restricted Shares that have vested and been released or Restricted Units that
are paid out. No Dividend Equivalents will be paid on Restricted Shares or
Restricted Units that are forfeited or cancelled. The Board Committee may
        13

--------------------------------------------------------------------------------





also specify that Dividend Equivalents will be deemed to be reinvested in Common
Stock. Dividend Equivalents which are deemed reinvested in Common Stock will be
converted into additional Restricted Shares or Restricted Units and release and
payout of the Restricted Shares or Restricted Units shall include the value of
such additional Restricted Shares or Restricted Units. No interest shall be paid
on a Dividend Equivalent or any part thereof.


6.4 Termination of Employment or Service. If a Participant ceases to be an
Employee or a Non-Employee Director, the number of Shares underlying an Award of
Restricted Shares or Restricted Units (and in each case, accrued Dividend
Equivalents thereon), if any, to which the Participant shall be entitled shall
be determined in accordance with the applicable Award Agreement; provided,
however, that in the case of an involuntary termination for Cause, any
outstanding Awards of Restricted Shares or Restricted Units shall be forfeited
and cancelled. All remaining Shares underlying an Award of Restricted Shares or
Restricted Units as to which restrictions apply at the date of termination of
employment or service, as well as any accrued Dividend Equivalents on such
Restricted Shares or Restricted Units, shall be forfeited, subject to such
exceptions, if any, authorized by the Board Committee.


6.5 Minimum Vesting Period. Except as otherwise provided in the Plan or the
applicable Award Agreement, the Restriction Period applicable to an Award of
Restricted Shares or Restricted Units may not lapse until one year following the
Grant Date of such Award.




7. Stock Options.


7.1 Option Grants. Options may be granted, from time to time, to such Employees
and Non-Employee Directors as may be selected by the Board Committee. The Option
Price shall be determined by the Board Committee effective on the Grant Date;
provided, however, that except in the case of Substitute Awards, such price
shall not be less than one hundred percent (100%) of the Fair Market Value of a
Share on the Grant Date. The number of Shares subject to an Option granted to a
Participant, the term of such Option, and any other terms and conditions of such
Option granted hereunder shall be determined by the Board Committee, in its sole
discretion, effective on the Grant Date; provided, however, that no Option shall
be exercisable any later than ten (10) years from the Grant Date. Each Option
shall be evidenced by an Award Agreement (“Option Agreement”), which shall
specify the type of Option granted, the Option Price, the term of the Option,
the number of Shares subject to the Option, the conditions upon which the Option
becomes exercisable and such other terms and conditions as the Board Committee
shall determine.


7.2 Payment of Option Price; Cashless Exercise. No Shares shall be issued upon
exercise of an Option until full payment of the aggregate Option Price for such
Shares by the Participant. Upon exercise, the Option Price may be paid by: (i)
delivery of cash and/or Shares (whether actually delivered or through
attestation) having a Fair Market Value equal to such aggregate Option Price; or
(ii) if permitted by the Board Committee, by directing the Company to retain all
or a portion of the Shares otherwise issuable to the Participant under the Plan
pursuant to such exercise having a Fair Market Value equal to such aggregate
Option Price. To the extent permitted by applicable law, if permitted by the
Board Committee, a grant may provide for the payment of such aggregate Option
Price from the proceeds of sale through a broker on the date of exercise of some
or all of the Shares to which the exercise relates. In such case, the Company
shall
        14

--------------------------------------------------------------------------------





have received a properly executed or acknowledged exercise notice, together with
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale proceeds to pay such aggregate Option Price, and, if requested,
the amount of any Federal, state, local or foreign withholding taxes. To
facilitate the foregoing, the Company may, to the extent permitted by applicable
law, enter into agreements or coordinated procedures with one or more brokerage
firms.


7.3 Rights as Shareholders. Participants shall not have any rights as a
shareholder with respect to any Shares subject to an Option, unless and until
such Shares have been issued upon the proper exercise of such Option, which
issuance may, at the option of the Company, be either: (i) evidenced by delivery
of a certificate registered in the name of the Participant or his or her
designee; or (ii) credited to a book-entry account for the benefit of the
Participant maintained by the Company’s stock transfer agent or its designee.
Notwithstanding anything in an Option Agreement to the contrary, the holder of
an Option shall not be entitled to receive Dividend Equivalents with respect to
any Shares subject to such Option.


7.4 Termination of Employment or Service. If a Participant ceases to be an
Employee or a Non-Employee Director, whether the Options granted hereunder shall
be exercisable or not and the other applicable terms and conditions shall be
determined in accordance with the applicable Option Agreement; provided,
however, that in the case of an involuntary termination for Cause, any
outstanding grants of Options shall be forfeited and cancelled.




7.5 Limits on Incentive Stock Options. Notwithstanding the designation of an
Option as an Incentive Stock Option, to the extent the aggregate Option Price of
the Shares with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year exceeds $100,000 (or such
other amount as determined under the Code), such Options shall be treated as
Non-Qualified Stock Options. Incentive Stock Options may only be granted to
Participants who meet the definition of “employees” under Section 3401(c) of the
Code.


7.6 Limits on Option Repricing. Notwithstanding any provision of the Plan to the
contrary, the repricing of an Option is prohibited without the prior approval of
the Company’s shareholders. For this purpose, a “repricing” means any of the
following (or any other action that has the same effect as any of the
following): (i) changing the terms of an Option to lower its Option Price other
than in connection with a Share Change or a change in the Company’s
capitalization; (ii) repurchasing an Option for cash or other consideration or
cancelling an Option in exchange for another Award, in either case, at a time
when its Option Price is greater than the Fair Market Value of the underlying
Shares, unless the repurchase or cancellation and exchange occurs in connection
with a Share Change or a change in the Company’s capitalization; and (iii) any
other action treated as a repricing under U.S. generally accepted accounting
principles, in each case, other than in connection with the adjustment
provisions set forth in Section 3.2.


7.7 Minimum Vesting Period. Except as otherwise provided in the Plan or the
applicable Award Agreement, no Option may become exercisable until one year
following the Grant Date of such Option Award.
8. Stock Appreciation Rights.


        15

--------------------------------------------------------------------------------





8.1 SAR Grants. Stock Appreciation Rights may be granted, from time to time, to
such Employees and Non-Employee Directors as may be selected by the Board
Committee. SARs may be granted at the discretion of the Board Committee either:
(i) in tandem with an Option; or (ii) independent of an Option. The price from
which appreciation shall be computed shall be established by the Board Committee
at the Grant Date; provided, however, that except in the case of Substitute
Awards, such price shall not be less than one hundred percent (100%) of the Fair
Market Value of the number of Shares subject to the SAR on the Grant Date. If
the SAR is granted in tandem with an Option, the price from which appreciation
shall be computed shall be the Option Price. Each grant of a SAR shall be
evidenced by an Award Agreement (“Stock Appreciation Right Agreement”), which
shall specify whether the SAR is granted in tandem with an Option, the price
from which appreciation shall be computed for the SAR, the term of the SAR, the
number of Shares subject to the SAR, the conditions upon which the SAR vests and
such other terms and conditions as the Board Committee shall determine that are
consistent with the terms of the Plan. In no event shall a SAR be exercisable
any later than ten (10) years from the Grant Date.


8.2 Exercise of SARs. SARs may be exercised upon such terms and conditions as
the Board Committee shall determine; provided, however, that SARs granted in
tandem with Options may be exercised only to the extent the related Options are
then exercisable. Upon exercise of a SAR granted in tandem with an Option as to
all or some of the Shares subject to such SAR, the related Option shall be
automatically canceled to the extent of the number of Shares subject to the
exercise of the SAR, and such Shares shall no longer be available for grant
hereunder. If the related Option is exercised as to some or all of the Shares
underlying such Option, the related SAR shall automatically be canceled to the
extent of the number of Shares subject to the exercise of the Option, and such
Shares shall no longer be available for grant hereunder.


8.3 Payment upon Exercise. Upon exercise of a SAR, the holder shall be paid, in
cash and/or Shares as set forth in the Stock Appreciation Right Agreement, the
excess of the Fair Market Value of the number of Shares subject to the exercise
over the price for such number of Shares, which in the case of a SAR granted in
tandem with an Option shall be the Option Price for such Shares.


8.4  Rights as Shareholders. Participants shall not have any rights as a
shareholder with respect to any Shares subject to a SAR nor with respect to any
Shares subject to an Option granted in tandem with a SAR unless and until such
Shares have been issued upon the proper exercise of the SAR or the related
Option, which issuance may at the option of the Company be either: (i) evidenced
by delivery of a certificate registered in the name of the Participant or his or
her designee; or (ii) credited to a book-entry account for the benefit of the
Participant maintained by the Company’s stock transfer agent or its designee.
Notwithstanding anything in a Stock Appreciation Right Agreement to the
contrary, the holder of a SAR shall not be entitled to receive Dividend
Equivalents with respect to any Shares subject to such SAR.


8.5 Termination of Employment or Service. If a Participant ceases to be an
Employee or a Non-Employee Director, whether SARs granted hereunder shall be
exercisable or not and the other terms and conditions shall be determined in
accordance with the applicable Stock Appreciation Right Agreement; provided,
however, that in the case of an involuntary termination for Cause, any
outstanding grants of SARs shall be forfeited and cancelled.
        16

--------------------------------------------------------------------------------







8.6  Limits on SAR Repricing. Notwithstanding any provision of the Plan to the
contrary, the repricing of a SAR is prohibited without the prior approval of the
Company’s shareholders. For this purpose, a “repricing” means any of the
following (or any other action that has the same effect as any of the
following): (i) changing the terms of a SAR to lower the price from which
appreciation shall be computed other than in connection with a Share Change or a
change in the Company’s capitalization; (ii) repurchasing a SAR for cash or
other consideration or cancelling a SAR in exchange for another Award, in either
case, at a time when the price from which appreciation shall be computed is
greater than the Fair Market Value of the underlying Shares, unless the
repurchase or cancellation and exchange occurs in connection with a Share Change
or a change in the Company’s capitalization; and (iii) any other action treated
as a repricing under U.S. generally accepted accounting principles, in each
case, other than in connection with the adjustment provisions set forth in
Section 3.2.


8.7 Minimum Vesting Period. Except as otherwise provided in the Plan or the
applicable Award Agreement, no SAR Award may become exercisable until one year
following the Grant Date of such SAR.


9. Other Share-Based Awards. Subject to the limits set forth in Section 3.1, but
notwithstanding any other provision in the Plan, awards of Shares and other
awards that are valued in whole or in part by reference to, or are otherwise
based on, Shares (including, but not limited to, bonus stock, Shares which are
subject to restrictions on transferability, or similar securities or rights)
(“Share-Based Awards”), may be made, from time to time, to such Employees and
Non-Employee Directors as may be selected by the Board Committee. Such
Share-Based Awards may be made alone or in addition to or in connection with any
other Award hereunder. The Board Committee may, in its sole discretion,
determine the terms and conditions of any such Share-Based Award. Each such
Share-Based Award, other than a Share-Based Award that is subject to no
restrictions on transfer, shall be evidenced by an Award Agreement which shall
specify the number of Shares subject to the Share-Based Award, any consideration
therefor, any vesting or performance requirements and such other terms and
conditions as the Board Committee shall determine. Share-Based Awards are not
required to be subject to any minimum vesting period.




        17

--------------------------------------------------------------------------------





10. Non-Employee Director Deferred Units.


10.1  Awards. This Section 10 shall not be effective unless and until the Board
Committee determines to establish a program pursuant to this section. The Board
Committee, in its discretion and upon such terms and conditions as it may
determine, subject to the provisions of Section 13.8 with respect to Section
409A, may establish one or more programs pursuant to this Section 10. The Board
Committee may, after the effectiveness of this section, from time to time and
upon such terms and conditions as it may determine, authorize the granting of
Awards of Deferred Units to Non-Employee Directors. The Deferred Units will
constitute an agreement by the Company to deliver Shares to the Non-Employee
Director in the future in consideration of the performance of services, but
subject to the fulfillment of such conditions as the Board Committee may
specify. The Deferred Units shall be credited to a Deferred Units Account when
granted. Except as may be provided in a Deferred Unit Award Agreement (to the
extent permitted by applicable law), the Non-Employee Director granted an Award
of Deferred Units shall have no right to transfer any Deferred Units, such Award
of Deferred Units or rights thereunder. The Non-Employee Director granted
Deferred Units shall have no rights of ownership in the Deferred Units and shall
have no right to vote them, but the Board Committee may, at or after the Grant
Date, authorize the payment of Dividend Equivalents on the Shares underlying the
Deferred Units on either a current or deferred or contingent basis, either in
cash or additional Shares. Each Award under this Section 10.1 of Deferred Units
shall be evidenced by an Award Agreement (“Deferred Unit Award Agreement”),
which shall specify the available forms of payment, the timing of any elections
with respect to payment, the ability to reallocate the Deferred Units to
subaccounts that are invested in investment funds other than a Company stock
fund, and such other terms and conditions as the Board Committee shall
determine.


10.2 Payments in Connection with Change in Control. Notwithstanding anything
contained in the Plan to the contrary, within 90 days following a Change in
Control that qualifies as a “change in control event” within the meaning of
Treasury Regulation §1.409A-3(i)(5), the Company shall pay to each Director (or
former Director), in a lump sum, the Deferred Units in such Director’s Deferred
Units Account. This section may not be amended, altered or modified following
such a Change in Control.


10.3 Limits on Deferred Units. The aggregate grant date fair value of Deferred
Units that may be granted to any one Non-Employee Director during any fiscal
year shall not exceed $1,000,000; provided, however, the limit in this Section
10.3 shall not apply to Awards or grants of Deferred Units made pursuant to an
election to receive the Award or grant in lieu of all or a portion of fees for
service on the Board or any Board committee.




10.4  Termination of Service. If a Non-Employee Director ceases to be a Director
for any reason, the Director’s Deferred Units Account shall be paid to the
Director in accordance with the Deferred Unit Award Agreement; provided,
however, that in the case of an involuntary termination for Cause, any
outstanding grants of Deferred Units shall be forfeited and cancelled.




        18

--------------------------------------------------------------------------------





11. Change in Control.


11.1  Definition of Change in Control. For purposes of the Plan and any Award
Agreement, unless otherwise expressly set forth in the applicable Award
Agreement, a “Change in Control” shall be deemed to have occurred if:


(i)  any “person” (as such term is defined in Section 3(a)(9) of the Exchange
Act
and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes
a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (i) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (a) by
the Company or any Subsidiary, (b) by any employee benefit plan sponsored or
maintained by the Company or any Subsidiary, (c) by any underwriter temporarily
holding securities pursuant to an offering of such securities, or (d) pursuant
to a Non-Control Transaction (as defined in paragraph (iii));


        (ii)  individuals who, on August 28, 2020, constitute the Board
(the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a Director subsequent
to August 28, 2020, whose appointment, election or nomination for election was
approved by a vote of at least two-thirds of the Incumbent Directors who remain
on the Board (either by a specific vote or by approval of the proxy statement of
the Company in which such person is named as a nominee for Director, without
objection to such nomination) shall also be deemed to be an Incumbent Director;
provided, however, that no individual initially appointed, elected or nominated
as a Director of the Company as a result of an actual or threatened election
contest with respect to Directors or any other actual or threatened solicitation
of proxies or consents by or on behalf of any person other than the Board shall
be deemed to be an Incumbent Director;


        (iii)  there is consummated a merger, consolidation, share exchange or
similar
form of corporate reorganization of the Company or any such type of transaction
involving the Company or any of its Subsidiaries that requires the approval of
the Company’s shareholders (whether for such transaction or the issuance of
securities in the transaction or otherwise) (a “Business Combination”), unless
immediately following such Business Combination: (a) more than 60% of the total
voting power of the company resulting from such Business Combination (including,
without limitation, any company which directly or indirectly has beneficial
ownership of 100% of the Company Voting Securities) eligible to elect directors
of such company is represented by shares that were Company Voting Securities
immediately prior to such Business Combination (either by remaining outstanding
or being converted), and such voting power is in substantially the same
proportion as the voting power of such Company Voting Securities immediately
prior to the Business Combination, (b) no person (other than any publicly traded
holding company resulting from such Business Combination, or any employee
benefit plan sponsored or maintained by the Company (or the company resulting
from such Business Combination)) becomes the beneficial owner, directly or
indirectly, of 20% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the company resulting from such
Business Combination, and (c) at least a majority of the members of the board of
directors of the company resulting from such Business Combination were Incumbent
Directors
        19

--------------------------------------------------------------------------------





at the time of the Board’s approval of the execution of the initial agreement
providing for such Business Combination (any Business Combination which
satisfies the foregoing conditions specified in (a), (b) and (c) shall be deemed
to be a “Non-Control Transaction”);


        (iv)  the shareholders of the Company approve a plan of complete
liquidation
or dissolution of the Company; or


        (v)  the Company consummates a direct or indirect sale or other
disposition of all
or substantially all of the assets of the Company and its Subsidiaries.


        Notwithstanding the foregoing, a Change in Control of the Company shall
not be deemed to occur solely because any person acquires beneficial ownership
of more than 20% of the Company Voting Securities as a result of the acquisition
of Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.


11.2 Acceleration of Benefits. Except and unless the Board Committee determines
otherwise at the time of grant of a particular Award or Awards, and as set forth
in the applicable Award Agreement, upon the occurrence of a Change in Control:
(i) any Awards outstanding as of the date of such Change in Control that are
subject to vesting requirements and that are not then vested, shall become fully
vested; (ii) all then-outstanding Options and SARs shall be fully vested and
immediately exercisable, provided that in no event shall any Option or SAR be
exercisable beyond its original expiration date; (iii) all restrictions
regarding the Restriction Period and all other conditions prescribed by the
Board Committee, if any, with respect to Awards of Restricted Shares, Restricted
Units or Share-Based Awards shall automatically lapse, expire and terminate and
all such Awards shall be deemed to be fully earned; and (iv) any Awards of
Performance Shares, Performance Units, Cash-Based Units or other
performance-based Awards that vest under the provisions of this Section 11.2
shall be deemed to be fully earned at the target level of such Award or at such
greater level of performance as the Board Committee may authorize.
Notwithstanding the foregoing, if an Award is “deferred compensation” within the
meaning of Section 409A, then notwithstanding that the Award shall be deemed to
be fully vested and earned pursuant to this Section 11.2 upon a Change in
Control, unless the Change in Control qualifies as a “change in control event”
within the meaning of Treasury Regulation §1.409A-3(i)(5), in no event shall
payment with respect to the Award be made at a time other than the time payment
would be made in the absence of the Change in Control.


12. Amendment or Termination of Plan.


(a)  Amendment or Termination of Plan. The Board, in its sole discretion, may,
to the extent permitted by Section 409A, amend, suspend or terminate the Plan or
any part thereof from time to time, provided that no change may be made to an
outstanding Award which may materially impair the rights of the Participant who
has received such Award without the consent of such Participant; and, provided,
further, that if an amendment to the Plan (i) would materially increase the
benefits accruing to Participants under the Plan, (ii) would increase the number
of Shares
        20

--------------------------------------------------------------------------------





which may be issued under the Plan, (iii) would materially modify the
requirements for participation in the Plan, (iv) would modify the prohibitions
on the repricing or discounting of Options and SARs contained in the Plan, or
(v) must otherwise be approved by the shareholders of the Company in order to
comply with applicable law or the rules of the New York Stock Exchange or, if
the Common Stock is not traded on the New York Stock Exchange, the principal
national securities exchange upon which the Common Stock is traded or quoted,
then, such amendment will be subject to shareholder approval and will not be
effective unless and until such approval has been obtained.


(b)  Foreign Jurisdictions. In order to facilitate the making of any grant or
combination of grants under the Plan, the Board Committee may provide for such
special terms for Awards to Participants who are foreign nationals, or who are
employed by or perform services for the Company, any Subsidiary or any Affiliate
outside of the United States of America, as the Board Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. Moreover, the Board Committee may approve such supplements to, or
amendments, restatements or alternative versions of, the Plan or any Award
Agreement as it may consider necessary or appropriate for such purposes without
thereby affecting the terms of the Plan as in effect for any other purpose,
provided that no such supplements, amendments, restatements or alternative
versions shall include any provisions that are inconsistent with the terms of
the Plan, as then in effect, unless the Plan could have been amended to
eliminate such inconsistency without further approval by the shareholders of the
Company.


13. Miscellaneous.


13.1  No Right to Continued Employment or Service or to Participate. Nothing in
the Plan or in the grant of any Award or in any Award Agreement shall interfere
with or limit in any way the right of the Company or any of its Subsidiaries or
Affiliates to terminate any Participant’s employment or service with the Company
or any of its Subsidiaries or Affiliates at any time, nor confer upon any
Participant any right to continued employment or service with the Company or any
of its Subsidiaries or Affiliates. Neither the adoption of the Plan nor any
action by the Company, the Board, the Board Committee or any director or officer
of the Company shall be deemed to give any Employee or Non-Employee Director any
right to be designated as a Participant under the Plan.


        13.2  Withholding for Taxes; Offset. The Company shall have the
authority to withhold, or to require a Participant to remit to the Company,
prior to issuance or delivery of any Shares or cash hereunder, an amount
sufficient to satisfy Federal, state, local or foreign tax or withholding
requirements associated with any Award. In addition, the Company may, in its
sole discretion, permit or require a Participant to satisfy any tax withholding
requirements, in whole or in part, by (i) delivering to the Company (whether by
actual delivery or through attestation), Shares held by such Participant having
a Fair Market Value equal to the amount of the tax or (ii) directing the Company
to retain Shares otherwise issuable or cash otherwise to be delivered to the
Participant under the Plan. The Company may, to the extent permitted by
applicable laws (including Section 409A), offset against any payments to be made
to a Participant under the Plan any amounts owing to the Company or its
Subsidiaries or Affiliates from the Participant for any reason. Shares to be
delivered or withheld may not have an aggregate Fair Market Value in excess of
the amount determined by applying the applicable statutory withholding rate;
provided, however, that if a
        21

--------------------------------------------------------------------------------





fraction of a Share would be required to satisfy the applicable statutory
withholding taxes, then the number of Shares to be delivered or withheld may be
rounded up to the next nearest whole Share, in which case cash equal to the Fair
Market Value of the partial rounded up Share not required to satisfy the
applicable statutory withholding taxes shall be returned to or otherwise applied
on behalf of the Participant.


13.3  Other Compensation and Benefit Plans. Awards hereunder shall not be deemed
compensation for purposes of computing benefits under any retirement or
compensation plan of the Company or any of its Subsidiaries or Affiliates and
shall not affect any benefits under any other benefit plan now or hereafter in
effect under which the availability or amount of benefits is related to the
level of compensation, including, without limitation, under any pension,
retirement or severance benefits plan, except to the extent specifically
provided by the terms of any such plan. The adoption of the Plan shall not
affect any other compensation plans in effect for the Company or any Affiliate
or Subsidiary, nor shall the Plan preclude the Company from establishing any
other forms of compensation or benefit program for Employees or Non-Employee
Directors.


13.4  Award Agreement and Waiver of Restrictions. The Company may condition a
Participant’s right (a) to exercise or vest in an Award and (b) to receive
settlement or delivery of Shares or cash, on the execution and delivery or
acknowledgment to the Company of an Award Agreement and the completion of other
requirements, including, but not limited to, the execution (electronic or
otherwise) of a nonsolicitation agreement or other restrictive covenants by the
recipient and delivery thereof to the Company. Notwithstanding anything
contained herein to the contrary, the Board Committee may approve an Award
Agreement that, upon the termination of a Participant’s employment or service,
provides that, or may, in its sole discretion based on a review of all relevant
facts and circumstances, otherwise take action regarding an Award Agreement such
that (i) any or all outstanding Options and SARs shall become exercisable in
part or in full, (ii) all or a portion of the Restriction Period applicable to
any outstanding Award shall lapse, (iii) all or a portion of the Performance
Period applicable to any outstanding Award shall lapse and (iv) the Performance
Objectives applicable to any outstanding Award (if any) shall be deemed to be
satisfied at target, maximum or any other level of performance. To the extent
permitted by Section 409A, the Board Committee may, in its sole discretion,
based on such factors as the Board Committee may deem appropriate, waive in
whole or in part, any remaining restrictions or vesting requirements in
connection with any Award hereunder.


13.5  Limits on Transferability of Awards, Etc. Except as permitted by this
Section 13.5, no Award granted under the Plan may be sold, transferred, pledged,
assigned, hypothecated, encumbered, or otherwise disposed of or transferred by a
Participant except by will or the laws of descent and distribution in the event
of the Participant’s death (to the extent such Award by its terms, survives the
Participant’s death). Awards granted under the Plan shall not be subject to
execution, attachment, change, alienation or similar process. The Board
Committee may, in its discretion, expressly authorize in an Option Agreement or
Stock Appreciation Right Agreement that all or a portion of the Options or SARs
granted to a Participant (other than Incentive Stock Options) be on terms which
permit transfer by such Participant (i) to immediate family members of the
Participant or to a trust, partnership or limited liability company for the
benefit of such immediate family members, (ii) pursuant to domestic relations
orders referred to in Rule 16a-12 under the Exchange Act, and (iii) to other
transferees permitted by the Board Committee in its discretion (such transferees
of a Participant are referred to as “Permitted Transferees”) provided
        22

--------------------------------------------------------------------------------





that (A) there may be no payment of consideration (other than release of marital
rights) for any such transfer, (B) the applicable Award Agreement shall
specifically provide for transferability in a manner consistent with this
Section, and (C) subsequent transfers of transferred Options and SARs shall be
prohibited except, without consideration for such transfer, to the Participant
or a Permitted Transferee of the Participant. The Board Committee may, in its
discretion, create further conditions and requirements for the transfer of
Options and SARs. Following transfer, Options and SARs shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer; the Participant shall remain subject to applicable tax withholding;
the events of termination of employment or service of a Participant shall
continue to be applied with respect to the Permitted Transferee; and all other
terms of the Options and SARs shall remain unchanged. All Options and SARs
granted to a Participant under the Plan shall be exercisable during the lifetime
of such Participant only by such Participant, his agent, guardian or
attorney-in-fact or by a Permitted Transferee.


13.6  Adjustment of Awards. Subject to Sections 7.6, 8.6 and 12, the Board
Committee shall be authorized to make adjustments in the method of calculating
achievement of Performance Objectives or in the terms and conditions of Awards
in recognition of unusual or nonrecurring events affecting the Company or its
financial statements or changes in applicable laws, regulations or accounting
principles; provided, however, that no such adjustment shall materially impair
the rights of any Participant without his or her consent and that any such
adjustment shall be made in a manner consistent with Section 409A (to the extent
applicable thereto). In the event the Company shall assume outstanding employee
benefit awards or the right or obligation to make future such awards in
connection with the acquisition of another company or business entity, the Board
Committee may, in its discretion but subject to the requirements of Section
409A, make such adjustments in the terms of Awards under the Plan as it shall
deem appropriate.


13.7  Consideration for Awards. Except as otherwise required in any applicable
Award Agreement or by the terms of the Plan, Participants under the Plan shall
not be required to make any payment or provide consideration for an Award other
than the rendering of services to the Company, any Subsidiary or any Affiliate.


13.8  Deferral. Except with respect to Options and SARs, the Board Committee may
in its discretion permit a Participant to defer the receipt of payment of cash
or delivery of Shares that would otherwise be due to the Participant by virtue
of the exercise of a right or the satisfaction of vesting or other conditions
with respect to an Award. If any such deferral is to be permitted by the Board
Committee, the Board Committee shall establish written rules and procedures
relating to such deferral in a manner intended to comply with the requirements
of Section 409A, including, without limitation, the time when an election to
defer may be made, the time period of the deferral and the events that would
result in payment of the deferred amount, the interest or other earnings
attributable to the deferral and the method of funding, if any, attributable to
the deferred amount.


13.9  Securities Laws. No Shares will be issued or transferred pursuant to an
Award unless and until all then applicable requirements imposed by Federal and
state securities and other laws, rules and regulations and by any regulatory
agencies having jurisdiction, and by any exchanges upon which the Shares may be
listed, have been fully met. As a condition precedent to the issuance of Shares
pursuant to the grant or exercise of an Award, the Company may require the
Participant to take any reasonable action to meet such requirements. The Board
Committee may
        23

--------------------------------------------------------------------------------





impose such conditions on any Shares issuable under the Plan as it may deem
advisable, including, without limitation, restrictions under the Securities Act
of 1933, as amended, under the requirements of any exchange upon which such
Shares of the same class are then listed, and under any blue sky or other
securities laws applicable to such Shares. The Board Committee may also require
the Participant to represent and warrant at the time of issuance or transfer
that the Shares are being acquired only for investment purposes and without any
current intention to sell or distribute such Shares.


13.10  Impact of Restatement of Financial Statements upon Previous Awards. If
any of the Company’s financial statements are restated as a result of errors,
omissions, or fraud, the Board Committee may direct that the Company recover all
or a portion of any such Award or payment made to any, all or any class of
Participants with respect to any fiscal year of the Company the financial
results of which are negatively affected by such restatement. The amount to be
recovered from any Participant shall be the amount by which the affected Award
or payment exceeded the amount that would have been payable to such Participant
had the financial statements been initially filed as restated, or any greater or
lesser amount (including, but not limited to, the entire Award or payment) that
the Board Committee shall determine. The Board Committee may determine to
recover different amounts from different Participants or different classes of
Participants on such basis as it shall deem appropriate. In no event shall the
amount to be recovered by the Company from a Participant be less than the amount
required to be repaid or recovered as a matter of law. The Board Committee shall
determine whether the Company shall effect any such recovery (i) by seeking
repayment from the Participant, (ii) by reducing the amount that would otherwise
be payable to the Participant under any compensatory plan, program or
arrangement maintained by the Company, a Subsidiary or any of its Affiliates,
(iii) by withholding payment of future increases in compensation (including the
payment of any discretionary bonus amount) or grants of compensatory awards that
would otherwise have been made in accordance with the Company’s otherwise
applicable compensation practices, or (iv) by any combination of the foregoing
or otherwise (subject, in each of subclause (ii), (iii) and (iv), to applicable
law, including without limitation Section 409A, and the terms and conditions of
the applicable plan, program or arrangement). This Section 13.10 shall be a
non-exclusive remedy and nothing contained in this Section 13.10 shall preclude
the Company from pursuing any other applicable remedies available to it, whether
in addition to, or in lieu of, application of this Section 13.10. In addition,
Awards under the Plan are subject to recoupment pursuant to policies adopted by
the Company, as such policies are in effect from time to time.


        13.11  Application of Section 409A.


(a) General. All Awards under the Plan are intended to be exempt from (or comply
with) the requirements of Section 409A to the maximum extent permitted. To the
extent applicable, the Plan is intended to be administered and interpreted in a
manner that is consistent with the requirements of Section 409A. Notwithstanding
anything herein or in any Award Agreement to the contrary, the Board Committee
may, without a Participant’s prior consent, amend the Plan and/or Awards, adopt
policies and procedures, or take any other actions (including amendments,
policies, procedures and actions with retroactive effect) as are necessary or
appropriate to preserve the intended tax treatment of Awards under the Plan,
including without limitation, any such actions intended to (A) exempt the Plan
and/or any Award from the application of Section 409A, and/or (B) comply with
the requirements of Section 409A, including
        24

--------------------------------------------------------------------------------





without limitation any such regulations, guidance, compliance programs and other
interpretative authority that may be issued after the date of grant of any
Award. Notwithstanding the foregoing or anything in the Plan to the contrary, no
particular tax result for a Participant with respect to any income recognized by
the Participant in connection with the Plan is guaranteed under the Plan, and
the Participant shall be responsible for any taxes imposed on the Participant in
connection with the Plan. The Company shall have no obligation under this
Section 13.11 or otherwise to take any action (whether or not described herein)
to avoid the imposition of taxes, penalties or interest under Section 409A with
respect to any Award and shall have no liability to any Participant or any other
person if any Award, compensation or other benefits under the Plan are
determined to constitute non-compliant, “nonqualified deferred compensation”
subject to the imposition of taxes, penalties and/or interest under
Section 409A.


(b) Separation from Service. With respect to any Award that constitutes
“nonqualified deferred compensation” under Section 409A, any payment or
settlement of such Award that is to be made upon a termination of a
Participant’s relationship with the Company, a Subsidiary or any of its
Affiliates, as applicable, shall, to the extent necessary to avoid the
imposition of taxes under Section 409A, be made only upon the Participant’s
“separation from service” (within the meaning of Section 409A), whether such
“separation from service” occurs upon or subsequent to the termination of the
Participant’s relationship with the Company, a Subsidiary or any of its
Affiliates, as applicable. For purposes of any such provision of the Plan or any
Award Agreement relating to any such payments or benefits, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.”


(c) Payments to Specified Employees. Notwithstanding any contrary provision in
the Plan or any Award Agreement, any payment of “nonqualified deferred
compensation” that is otherwise required to be made under an Award to a
“specified employee” (as determined by the Committee in accordance with
Section 409A and the Company’s Specified Employee Policy for 409A Arrangements)
as a result of his or her “separation from service” shall, to the extent
necessary to avoid the imposition of taxes under Section 409A(a)(2)(B)(i), be
delayed until the expiration of the six-month period immediately following such
“separation from service” (or, if earlier, until the date of death of the
specified employee) and shall instead be paid (in a manner set forth in the
Award Agreement) on the day that immediately follows the end of such six-month
period or as soon as administratively practicable thereafter (without interest).
Any payments of “nonqualified deferred compensation” under such Award that are,
by their terms, payable more than six months following the Participant’s
“separation from service” shall be paid at the time or times such payments are
otherwise scheduled to be made.


13.12  Tax Advice. The provisions of the Plan are not intended, and should not
be construed, to be legal, business or tax advice.


13.13  Governing Law and Interpretation. The validity, construction, and effect
of the Plan and any rules and regulations relating to the Plan and any Award
Agreement shall be determined in accordance with the laws of the State of
Delaware, without regard to the conflict of law principles thereof. Unless
otherwise indicated, all “Section” references are to sections of the Plan.
References to any law, rule or regulation shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing, or
interpreting such law, rule or regulation.


        25

--------------------------------------------------------------------------------







13.14  Severability. Notwithstanding any other provision or Section of the Plan,
if any provision of the Plan or any Award Agreement is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction or as to any person
or Award, or would disqualify the Plan or any Award or Award Agreement under any
law deemed applicable by the Board or the Board Committee, such provision shall
be construed or deemed amended to conform to the applicable laws (but only to
such extent necessary to comply with such laws), or if it cannot be construed or
deemed amended without, in the determination of the Board or the Board
Committee, materially altering the intent of the Plan or Award Agreement, such
provision shall be stricken as to such jurisdiction, person or Award and the
remainder of the Plan and any such Award Agreement shall remain in full force
and effect.


13.15  No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary or Affiliate and a
Participant or any other person. To the extent that any person acquires a right
to receive payments from the Company or any Subsidiary or Affiliate pursuant to
an Award, such right shall be no greater than the right of any unsecured general
creditor of the Company or any Subsidiary or Affiliate.


13.16  Waiver of Claims. Each Participant recognizes and agrees that prior to
being selected by the Board Committee to receive an Award he or she has no right
to any benefits hereunder. Accordingly, in consideration of the Participant’s
receipt of any Award hereunder, he or she expressly waives any right to contest
the amount of any Award, the terms of any Award Agreement, any determination or
action hereunder or under any Award Agreement by the Board Committee, the
Company or the Board, or any amendment to the Plan or any Award Agreement (other
than an amendment to the Plan or an Award Agreement to which his or her consent
is expressly required by the express terms of the Plan or an Award Agreement).


13.17  Effective Date and Term.


        (a)  Plan; Awards Prior to November 2, 2017. The Plan became effective
upon approval by the shareholders of the Company at the 2015 Annual Meeting of
Shareholders on October 23, 2015 (the “Plan Effective Date”). All Awards granted
under the Plan must be granted on or before October 23, 2025 (within ten (10)
years from the Plan Effective Date); provided, however, that no Incentive Stock
Options shall be granted after August 28, 2025 (the tenth anniversary of the
date on which the Plan was approved by the Board). Any Awards outstanding as of
October 23, 2025 (ten (10) years after the Plan Effective Date) may be exercised
within the periods prescribed under or pursuant to the Plan. Notwithstanding the
amendment and restatement of the Plan effective as of August 28, 2020, each
Award granted under the Plan or subject to an Award Agreement or other binding
written contract on or before November 2, 2017 shall be subject to the Plan as
in effect as of the date on which such Award was granted, and it is intended
that each such Award continue to be subject to Section 162(m) of the Code as in
effect prior to enactment of the Tax Cuts and Jobs Act of 2017.


        
        26

--------------------------------------------------------------------------------





(b)  Predecessor Plan. Upon the Plan Effective Date, no further grants or awards
were permitted under the Predecessor Plan. All grants and awards under the
Predecessor Plan that remain outstanding shall be administered and paid in
accordance with the provisions of the Predecessor Plan and the applicable award
agreement.




13.18  Fractional Shares. No fraction of a Share (an amount less than one whole
Share) shall be delivered or withheld pursuant to the Plan or any Award, and the
Board Committee shall determine whether cash, other securities or other property
shall be paid or delivered in lieu of any such fractional Shares or whether such
fractional Shares or any rights thereto shall be rounded up to the next nearest
whole Share, canceled, terminated or otherwise eliminated. Unless otherwise
determined by the Board Committee, an Option may not be exercised for a fraction
of a Share.






Approved and adopted by the Board of Directors as of August 28, 2020.






        Attested:




        /s/ SCOTT T. MIKUEN 
        Secretary


        27